
	
		I
		112th CONGRESS
		1st Session
		H. R. 2917
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Culberson (for
			 himself and Mr. Bishop of Utah)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore State sovereignty, and to dedicate excess
		  grant funds to deficit reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Restoration of State Sovereignty Act
			 of 2011.
		2.States to retain
			 rights and authorities they do not expressly waive
			(a)Retention of
			 rights and authoritiesNo officer, employee, or other authority
			 of the Federal Government shall enforce against an authority of a State, nor
			 shall any authority of a State have any obligation to obey, any requirement
			 imposed as a condition of receiving Federal financial assistance under a grant
			 program established under Federal law, nor shall such program operate within a
			 State, unless the legislature of that State shall have by law expressly
			 approved that program and, in doing so, have waived the State’s rights and
			 authorities to act inconsistently with any requirement that might be imposed by
			 the Federal Government as a condition of receiving that assistance.
			(b)Amendment of
			 terms of receipt of Federal financial assistanceAn officer,
			 employee, or other authority of the Federal Government may release Federal
			 financial assistance under a grant program established under Federal law to a
			 State only after the legislature of the State has by law expressly approved the
			 program (as described in subsection (a)) or amended the requirements imposed by
			 the Federal Government as conditions of receiving that assistance. In the case
			 of amendments made by a State pursuant to the preceding sentence, such an
			 officer, employee, or other authority may not release such Federal financial
			 assistance to the extent that any such amendments are inconsistent with the
			 Federal law under which the assistance is provided.
			(c)Exceptions for
			 certain grant programsSubsections (a) and (b) shall not apply
			 with respect to any grant program under either of the following:
				(1)The Individuals
			 with Disabilities Education Act (20 U.S.C. 1400 et seq.).
				(2)Title 38, United
			 States Code.
				(d)Special rule for
			 States with biennial legislaturesIn the case of a State with a
			 biennial legislature—
				(1)during a year in
			 which the State legislature does not meet, subsections (a) and (b) shall not
			 apply; and
				(2)during a year in
			 which the State legislature meets, subsections (a) and (b) shall apply, and,
			 with respect to any grant program established under Federal law during the most
			 recent year in which the State legislature did not meet, the State may by law
			 expressly disapprove the grant program, and, if such disapproval occurs, an
			 officer, employee, or other authority of the Federal Government may not release
			 any additional Federal financial assistance to the State under that grant
			 program.
				(e)Definition of
			 state authorityAs used in this section, the term
			 authority of a State includes any administering agency of the
			 State, any officer or employee of the State, and any local government authority
			 of the State.
			(f)Effective
			 dateThis section applies in each State beginning on the 90th day
			 after the end of the first regular session of the legislature of that State
			 that begins 5 years after the date of the enactment of this Act and shall
			 continue to apply in subsequent years until otherwise provided by law.
			3.Dedication of
			 savings to deficit reduction
			(a)Statement of
			 excess grant fundsUpon the
			 determination of an officer, employee, or other authority of the Federal
			 Government under section 2(b) that Federal financial assistance under a grant
			 program may not be released to a State for a fiscal year, the officer,
			 employee, or other authority shall prepare a statement of the determination and
			 the amount of excess grant funds involved, provide the statement to the
			 Director of the Office of Management and Budget, and include the statement on
			 the official public Internet website of the Federal department or agency
			 involved.
			(b)Rescission of
			 excess grant fundsUpon the
			 receipt of a statement under subsection (a) by the Director of the Office of
			 Management and Budget, the amount involved shall be rescinded from the funds
			 made available for the grant program in the applicable appropriation Act for
			 the fiscal year. All such rescinded amounts shall be used only for reducing the
			 deficit in the budget of the Government for that fiscal year.
			(c)OMB annual
			 reportWithin 30 days after the end of each fiscal year, the
			 Director of the Office of Management and Budget shall submit to the Committees
			 on Appropriations of the House of Representatives and the Senate, and include
			 on its official public Internet website, a report specifying the total amount
			 of rescissions made during the fiscal year under subsection (b) and delineating
			 the rescissions by appropriation Acts, accounts, and programs, projects, and
			 activities.
			(d)Special rule for
			 States with biennial legislaturesIn the case of a State with a
			 biennial legislature, any statement required under subsection (a) shall be
			 prepared only with respect to a fiscal year during which the State legislature
			 meets.
			4.Definition of
			 State with biennial legislatureIn this Act, the term State with a
			 biennial legislature means a State the legislature of which meets every
			 other year.
		
